Citation Nr: 0405205	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1961 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the veteran's claim of entitlement 
to individual unemployability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that, while the veteran initially also filed 
a claim for service connection for diabetes, he withdrew that 
claim in a February 2003 statement. 


REMAND

The veteran and his representative contend that the veteran 
is entitled to a total unemployability rating.  Specifically, 
they propose that the veteran's service connected 
disabilities, to include disabilities of the ankles and the 
back, are of such severity that they preclude the veteran 
from engaging in gainful employment.

Initially, the Board notes that while the case was pending at 
the Board the veteran submitted recent pertinent treatment 
records from a VA outpatient clinic. The RO has not had the 
opportunity to review this evidence in the first instance in 
conjunction with the veteran's claim.  No waiver of RO 
consideration was submitted by the veteran.  Consequently, 
the Board finds that this issue must be returned to the RO so 
that the RO can make a decision in this case based on all the 
evidence of record.

Further, there is some indication in the file that the 
veteran has applied for Social Security Administration 
benefits.  If so, there may be relevant records from Social 
Security that may have an impact on this case.  

The Board is of the opinion that a VA examination is 
warranted in this case. 

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should contact the veteran and 
ask him if he his claim for Social 
Security Administration (SSA) disability 
benefits that has been decided.  If yes, 
the RO should obtain the decision from 
SSA and the evidence on which the 
decision was based.  The RO should also 
request the veteran to identify any VA or 
private treatment records which are 
relevant to his service connected 
disabilities, which have not been 
previously submitted.  After obtaining 
any necessary releases, the RO should 
obtain all records which are not on file.  

3.  The RO should obtain any additional 
treatment records from the VA medical 
facility covering the period from July 
2003 to the present.

4.  Thereafter, the RO is requested 
schedule the veteran for a VA examination 
by an orthopedist to determine the 
severity of his service connected low 
back disability, diagnosed as arthritis 
and a protruding disc of the L4-L5 and 
bilateral ankle disabilities.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished.  It is 
requested that the examiner obtain an 
occupational history.  

The examination should include range of 
motion studies of the lumbosacral spine 
and ankles.  The examiner should identify 
and assess any objective evidence of 
pain.  The examiner should indicate 
whether the veteran has ankylosis of the 
involved joints.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups.

If neurological involvement is identified 
involving the lumbosacral spine and /or 
right ankle, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  The 
examiner should also provide an opinion 
concerning the impact the service 
connected disabilities has on the 
veteran's employability.  A complete 
rational for any opinion expressed should 
be included in the report.  

5.  Therafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




